Darden, Judge
(concurring in the result) :
During the period between trial and action by the convening authority, a four-man review section at Camp Pendleton, California, processed records of one hundred and sixty-five inferior courts-martial, eighty-five special courts-martial involving punitive discharges, and twenty-three general courts-martial. If there had been *279any intent to impose confinement on the accused, the convening authority presumably would have refused to enter into the pretrial agreement. In my opinion, the delay was hot so inexplicable or oppressive as to demand relief, and I join in affirming the decision of the board of review.